Case 8:20-cv-00169-SDM-CPT Document 83 Filed 04/07/21 Page 1 of 1 PageID 6516



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



    OLGA LAVANDEIRA,

          Plaintiff,

    v.                                               CASE NO. 8:20-cv-169-T-23CPT

    THE CITY OF TAMPA, et al.,

          Defendants.
    __________________________________/


                                           ORDER

          The state attorney’s unopposed motion (Doc. 81), construed as motion for a

    continuance, is GRANTED-IN-PART. A later order will re-schedule the pre-trial

    conference and re-schedule the trial for a time after June 2021.

          ORDERED in Tampa, Florida, on April 7, 2021.
